DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Amber M. Beckley on 12/3/2021.
The application has been amended as follows: 
1. (Previously presented) A method for meeting a service level of content item promotion, the method executable by a server hosting a recommendation service for providing a plurality of digital content items to a user, the user being one of a plurality of users of the service, data representative of the history of interactions of the plurality of users of the service with digital content items and data representative of the digital content items being stored in a storage communicatively coupled to the server, the method comprising: 
receiving by the server a request for a promotion of one of the plurality of digital content items with a requested service level, the service level request including indications of: 
a target number of users being provided the one digital content item and taking an action over it; and 
a target period of time; 
calculating by the server a distribution within the plurality of users of the service of the probability of taking an action when being provided the one digital content item, calculating the distribution of probability comprises correlating data representative of the one digital content 
generating by the server a first vector representative of the one digital content item, and a respective second vector representative of the history of interaction of one of the plurality of users of the recommendation service; 
projecting by the server the first and the respective second vector into a multi dimensional space; 
calculating by the server an angle between the first vector and the respective second vector; and  
repeating by the server the steps of generating the respective second vector, projecting the first vector and the respective second vector, and calculating the angle between the first vector and the respective second vector, for each one of the plurality of users of the recommendation service; 
estimating by the server a potential number of users within the plurality of users of the service to which the one digital content item may be provided during the target period of time; 
calculating by the server a threshold of probability within the distribution, based including on: 
the target number of users in the service level request; 
the calculated distribution; and 
the estimated potential number of users; and 
providing by the server the one digital content item to users within the plurality of users of the service having a probability within the distribution that is above the threshold.  
2. (CANCELED)  

4. (Currently amended) The method of claim 1[3], wherein the generating and projecting are executed using a Machine Learning Algorithm (MLA).  
5. (ORIGINAL) The method of claim 1, wherein the calculating the distribution of probability is executed by the server for a plurality of classes of users of the service.  
6. (ORIGINAL) The method of claim 1, wherein the estimating the potential number of users comprises tracking by the server historical data about the number of users of the recommendation service over a period of time.  
7. (ORIGINAL) The method of claim 6, wherein the tracking historical data comprises tracking by the server the geographical location of users of the recommendation service.  
8. (ORIGINAL) The method of claim 6, wherein the estimating the potential number of users comprises accounting by the server for a time of day, week or year the target period of time starts.  
9. (ORIGINAL) The method of claim 7, wherein the estimating the potential number of users comprises accounting by the server for a time of day, week or year the target period of time starts, relative to the geographical location of users of the recommendation service.  
10. (ORIGINAL) The method of claim 1, wherein the estimating the potential number of users is executed by a Machine Learning Algorithm (MLA).  
11. (ORIGINAL) The method of claim 1, wherein the request for the promotion of one of the plurality of digital content items with the requested service level is sent by a publisher, and the method further comprises reporting by the server to the publisher that the service level has been met.  

receive a request for a promotion of one of the plurality of digital content items with a requested service level, the service level request comprising indications of: 
a target number of users being provided the one digital content item and taking an action over it; and 
a target period of time; 
calculate a distribution within the plurality of users of the service of the probability of taking an action when being provided the one digital content item, to determine the distribution the server being configured to correlate data representative of the one digital content item, with data representative of the history of interaction with each one of the plurality of users of the service, wherein to correlate, the server is configured to: 
generate a first vector representative of the one digital content item, and a respective second vector representative of the history of interaction of one of the plurality of users of the recommendation service; 
project the first and the respective second vector into a multi dimensional space; 
calculate an angle between the first and the respective second vector; and 

estimate a potential number of users within the plurality of users of the service to which the one digital content item may be provided during the target period of time; 
calculate a threshold of probability within the distribution, based including on: 
the target number of users in the service level request; 
the calculated distribution; and 
the estimated potential number of users; and 
provide the one digital content item to users within the plurality of users of the service having a probability within the distribution that is above the threshold.  
13. (CANCELED)  
14. (CANCELED)  
15. (Currently amended) The server of claim 12[14] further configured so that the generating and projecting are executed using a Machine Learning Algorithm (MLA).  
16. (ORIGINAL) The server of claim 12 further configured to calculate a distribution of probability for a plurality of classes of users of the service.  
17. (ORIGINAL) The server of claim 12 further configured so that the estimating the potential number of users comprises tracking historical data about the number of users of the recommendation service over a period of time.  
18. (ORIGINAL) The server of claim 17 further configured to track the geographical location of users of the recommendation service.  

20. (ORIGINAL) The server of claim 18 further configured to account for a time of day, week or year the target period of time starts, relative to the geographical location of users of the recommendation service.  
21. (ORIGINAL) The server of claim 12 further configured so that the estimating is executed by a Machine Learning Algorithm (MLA).  
22. (ORIGINAL) The server of claim 12 further configured to receive the request for a promotion of one of the plurality of digital content items with a requested service level sent by a publisher, and to report to the publisher that the service level has been met.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NHAT HUY T NGUYEN/            Primary Examiner, Art Unit 2143